FILED
                           NOT FOR PUBLICATION                                OCT 26 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KHAPABHAI PATEL; PRAMILABEN                      No. 10-55219
PATEL,
                                                 D.C. No. 2:09-cv-05978-DSF-
              Plaintiffs - Appellants,           AJW

  v.
                                                 MEMORANDUM*
CITY OF LOS ANGELES, a municipal
corporation; LOS ANGELES HOUSING
DEPARTMENT,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                           Submitted October 13, 2011**
                               Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: PREGERSON and BYBEE, Circuit Judges, and DAVIDSON, Senior
District Judge.***

       Khapabhai Patel and Pramilaben Patel (“Appellants”) appeal the district

court’s decision to abstain from the exercise of jurisdiction under Railroad

Commission v. Pullman Co., 312 U.S. 496 (1941). We affirm.

       Appellants challenge the City of Los Angeles Housing Department’s

determination that their motel is a “residential hotel” subject to the provisions of

the Residential Hotel Unit Conversion and Demolition Ordinance (“Ordinance”),

Los Angeles Municipal Code §§ 47.70–.89 (2008). In their complaint, Appellants

assert a claim under 42 U.S.C. § 1983 and several state law claims. The district

court granted the City’s motion to abstain under Pullman, stayed the Appellants’

federal causes of action, and dismissed the state causes of action.

       In order to determine whether Pullman abstention is appropriate, we use a

three-part test:

       (1) The complaint touches a sensitive area of social policy upon which
       the federal courts ought not to enter unless no alternative to its
       adjudication is open[;] (2) [s]uch constitutional adjudication plainly
       can be avoided if a definitive ruling on the state issue would terminate
       the controversy[; and] (3) [t]he possibly determinative issue of state
       law is doubtful.



        ***
             The Honorable Glen H. Davidson, Senior District Judge for the U.S.
District Court for the Northern District of Mississippi, sitting by designation.

                                           2
C-Y Dev. Co. v. City of Redlands, 703 F.2d 375, 377 (9th Cir. 1983) (internal

quotation marks omitted). We review de novo the presence of the appropriate

factors under the Pullman doctrine. If the Pullman requirements are met, we

review the district court’s decision to abstain under an abuse of discretion standard.

Almodovar v. Reiner, 832 F.2d 1138, 1140 (9th Cir. 1987).

      In the district court, Appellants did not argue that the first of three Pullman

criteria was satisfied. Thus, Appellants have forfeited this claim on appeal.

      In land use cases, we have found the second requirement under Pullman to

be satisfied where a favorable decision on a state law claim would provide the

party with some or all of the relief he or she seeks. See Sinclair Oil Corp. v.

County of Santa Barbara, 96 F.3d 401, 409 (9th Cir. 1996) (“[I]t is sufficient if the

state law issues might ‘narrow’ the federal constitutional questions.”). Here, a

state court could plausibly set aside the City’s determination that Appellants’ motel

is a residential hotel under the statute. This would moot, or at least substantially

alter or narrow in whole or in part, “the nature of the federal constitutional

questions.” C-Y Dev., 703 F.2d at 379.

      As to the third requirement, we agree with the district court’s finding that

uncertainty surrounds the application of state law to Appellants’ claims. Relying

on the fact that land use claims are local in nature and involve the interpretation of


                                           3
various state and local land use laws, we have required only a minimal showing of

uncertainty to satisfy the third Pullman factor in land use cases. See Sinclair Oil,

96 F.3d at 409–10; Pearl Inv. Co. v. City & Cnty. of San Francisco, 774 F.2d 1460,

1465 (9th Cir. 1985). The Ordinance is a comprehensive land use scheme, and its

application to Appellants’ motel turns on the peculiar facts of this case.

Accordingly, the third prong of Pullman is satisfied.

      Because we find that the test for Pullman abstention has been met, we

conclude that the district court did not abuse its discretion in abstaining pending

resolution of the state law questions in state court. Lastly, we decline Appellants’

request to remand to the district court with instructions to dismiss the state law

claims without prejudice, because we understand those dismissals to have in fact

been made without prejudice.

      AFFIRMED.




                                          4